Citation Nr: 0120705	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-31 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to an initial rating greater than 10 percent 
for postoperative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1982, and from February 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
low back condition and assigned a noncompensable rating for 
post-operative residuals of a right inguinal hernia.  The 
Board remanded these issues for further development of 
medical evidence in a decision dated in August 2000.

Following the remand, in a rating decision dated in February 
2001, the RO assigned a rating of 10 percent for a tender and 
painful right inguinal hernia scar.  Denial of service 
connection for a low back condition continued.


FINDINGS OF FACT

1.  There is no credible medical evidence of a current back 
disability.

2.  A well-healed scar from the operation to correct a right 
inguinal hernia is tender and painful; no functional 
impairment is manifested, and the hernia has not recurred.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for a right inguinal hernia scar have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.321 and Part 4, including § 4.7 and Code 7883-7804 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, several older VA examination 
reports, and prescription slips from a private physician.

Moreover, the RO requested information on any additional 
private or VA treatment records by a letter dated in August 
2000.  Significantly, no additional pertinent evidence has 
been identified by the veteran, with the exception of 
submission of prescription slips from a private doctor dated 
in January 1998.  The duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Here, the veteran failed to 
submit names, addresses, or approximate dates of any 
treatment of either VA or private health care providers.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a back condition, and for an increased rating for 
postoperative residuals of a right inguinal hernia.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and other communications 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.


I.  Entitlement to service connection for a back condition.

Legal Criteria

It is well settled that for a veteran to be awarded service 
connection for any condition, there must be evidence of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Here, 
the veteran's service medical records reflect repeated 
complaints of back pain and treatment for such at several 
points, including a temporary restriction on his work 
activity dated in March 1981.  However, at VA compensation 
examinations in December 1996 and January 2001, examiners 
found no current back disability.

Analysis

At the December 1996 examination, the examiner reported that 
the veteran complained of back problems since the 1980's.  
When cold, the veteran claimed that his muscles tightened up 
and could cause severe pain.  Treatment was with ice and 
heat.  On examination, the veteran stood erect and walked 
without a limp, and denied pain at the time of examination.  
No deformity, asymmetry, tenderness, or spasm was observed.  
X-rays were normal.  A history of mid-back pain, currently 
without objective evidence of disability, cause undetermined, 
was diagnosed. 

A hearing was held in February 1998.  The veteran testified 
that he had problems with his back when it grew cold.  He 
tried not to do any heavy lifting alone, and was sure to take 
precautions like stretching before work.  The prescription 
slip submitted at the hearing from the veteran's private 
doctor, dated in January 1998, indicates that physical 
therapy and a two day absence form work was required for 
thoracic muscle spasm and pain. 

The January 2001 examination was conducted in response to the 
Board remand.  The examiner reviewed the claims file, and 
noted the history of treatment for back problems in service.  
The veteran stated that he worked 60 to 70 hours a week, and 
that he participated in sports.  He denied low back pain as 
long as he kept the back warm and did not strain it.  He had 
to rest after driving more than an hour and a half.  The last 
episode of back pain lasted a month and a half; present 
lumbar tightness was denied.  On examination, the veteran 
stood and walked without stiffness or strain.    Movement was 
easy and without pain or in all directions, until 90 degrees 
of flexion.  There was tightness at that point.  No spasms 
was observed, nor was there evidence of a lack of 
coordination or endurance.  The examiner diagnosed complaints 
of tightness in the lumbar spine with a past history of 
lumbar pain with no objective findings on examination.  "I 
see no evidence for any back disability."

The Board finds that there is no credible medical evidence of 
a current back disability.  Two VA examiners failed to note 
any objective findings supporting the veteran's complaints, 
and the veteran failed to submit any private medical records, 
or information regarding medical treatment, as requested.  
The sole indication that there was any back condition present 
following the veteran's separation from service are copies of 
a prescription for physical therapy and an excuse from work 
for two days in January 1998.  In the absence of proof of any 
current disability, there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board therefore concludes that the evidence does not 
establish entitlement to service connection for a back 
condition.

II.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia.

Legal Criteria

The veteran alleges that the severity of the postoperative 
residuals of his right inguinal hernia warrants a higher 
disability rating. Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (2000); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2000); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2000); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2000); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service connected postoperative residuals of a 
right inguinal hernia have been rated by the RO under the 
provisions of Diagnostic Codes 7338 and 7804.  Code 7338 
rates inguinal hernia disabilities as follows: large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable warrants a 60 percent rating; small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, merits a 30 percent rating; 
postoperative recurrent, readily reducible and well supported 
by truss or belt is rated as 10 percent disabling; not 
operated, but remediable and small, reducible, or without 
true hernia protrusion are both rated as 0 percent disabling.

Code 7804 rates scars.  When a scar is superficial, tender 
and painful on objective demonstration, a 10 percent rating 
is assigned.  Other scars are rated under Code 7805, based 
upon the limitation of function of the body part affected.

Analysis

Service medical records show that the veteran underwent an 
operation to repair a right inguinal hernia in November 1994.  
A mesh was inserted at that time.  Some leg spasms were 
encountered following the surgery, but subsided.

At a VA examination in December 1996, the veteran complained 
of right groin pain, and a pinching feeling when sitting.  On 
examination, a well-healed, nontender scar was seen.  There 
was no evidence of recurrence.

Another VA compensation and pension examination was conducted 
in February 1997.  The veteran complained of daily right 
groin pain which was worse after a long drive.  The pain was 
alleged to have limited his movement and interfered with his 
daily activities.  The pain eased with rest.  On examination, 
the veteran could flex to 80 degrees; further flexion caused 
discomfort in the right groin.  Chronic right groin pain, 
possibly stemming from a musculoskeletal source, was 
assessed.

The veteran underwent a VA examination in January 2001.  The 
veteran reported that following his surgery, he had leg 
spasms for two months, and had continuing right groin pain, 
which was aggravated by sitting.  He could only drive for 
short periods without stopping to stretch and rest.  On 
examination, a two inch scar was noted in the right groin.  
Persistent mild discomfort was noted on palpation, and the 
scar was adherent to the underlying skin.  There was no 
recurrence of the hernia.

The Board finds that assignment of a disability rating under 
Code 7338 is not appropriate.  The compensable evaluations 
under that Code require a recurrence of the inguinal hernia; 
all of the examining physicians agree that there is no 
recurrence of the veteran's hernia.  The remaining possible 
evaluations under Code 7338 are not applicable, as the hernia 
was operated on.

The RO therefore assigned a disability rating under Code 
7804.  Superficial, tender and painful scars are rated as 10 
percent disabling.  This is the maximum, and only, possible 
rating under Code 7804.  No increase is possible under this 
Code.  Code 7805, which rates scars based upon the limitation 
of function of the affected part, is not applicable here, as 
there is no credible medical evidence of any compensable 
limitation of function from the small scar.  The Board 
concludes that a 10 percent disability rating under 
Diagnostic Code 7804 is appropriate, and no increase is 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran testified that he missed an 
average of only 4 days a month, and was limited to some 
extent from lifting heavy weight overhead.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions 38 U.S.C.A. § 5107(b) (West 1991) 
and the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C.A. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to an initial rating greater than 10 percent for 
postoperative residuals of a right inguinal hernia is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

